DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive because Katsman does indeed teach determining whether pre-processing on an input pixel pair is needed based on the input pixel pair.  In column 9, lines 1-20, Katsman teaches that greyscale pixels and color Doppler pixels are compared with one another to determine which modality’s pixels are more or less intense, and hence may require processing with a multiplicative factor.  Katsman teaches that the consideration of needing pre-processing is considered with respect to the input data and is not a blind determination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 4-6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsman (US 6139498, of record) in view of Kobayashi (US 2014/0086014, of record).
Regarding claims 1 and 6, Katsman discloses an ultrasonic diagnostic apparatus and an image processing method (1:21-22, “ultrasound systems…radiology”), comprising a memory storing a program for controlling operation of the ultrasonic diagnostic apparatus; a processor programmed to execute the program, which when executed causes the processor to: perform pre-processing on an input pixel value pair (Fig. 7 outlines pre-processing steps) including a first input pixel value constituting a first ultrasonic image (9:21-25, “greyscale”) and a second input pixel value constituting a second ultrasonic image (9:21-25, “Color Doppler”), in which a correction coefficient is generated (9:21-25, “scale factor”) based on at least one input pixel value in the input pixel value pair, and at least one input pixel value in the input pixel value pair is corrected based on the correction coefficient (9:21-25, “multiplied by a scale factor…required to be two times greater than the greyscale”); and input an input pixel value pair after the pre-processing, generates an output pixel value constituting a display image based on the input pixel value pair after pre-processing, and outputs the output pixel value (9:21-25, “before being displayed”); wherein the first ultrasonic image is a monochrome tomographic image representing a cross section of a tissue (9:21-25, “greyscale”), the second ultrasonic image is a power image representing a two-dimensional distribution of blood flow power as Doppler information (9:21-25, “Color Doppler”), the display image is a synthesized image generated by synthesizing the tomographic image and the power image, the first input pixel value is a luminance value corresponding to an echo value, and the second input pixel value is a power value (9:21-25, “pixel values…being displayed”).  While Katsman discloses generating the correction coefficient based on at least the luminance value (9:21-25, “scale factor…required to be two times greater”), Katsman does not explicitly disclose correcting the power value based on the correction coefficient, and the correction coefficient functions as a coefficient that suppresses the power value.  However, Katsman does teach to one with ordinary skill in the art that the scale factor may be applied arbitrarily to either greyscale or Doppler pixels (9:21-23, “Optionally, the greyscale and/or Color Doppler pixel values may be multiplied by a scale factor prior to the comparison”).  An artisan would have known that applying a positive scale factor to the greyscale pixels and not to the color Doppler pixels would effectively suppress the Doppler power values.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the scale factor of Katsman to Doppler power values, as to provide a desired contrast in the combined image.  Katsman does not explicitly disclose modifying the luminance value to produce a modified luminance value and modifying the power value to produce a modified power value.  However, Katsman teaches an ultrasound system where the values of luminance and power may be continually modified depending on the scanned object (9:21-25, “greyscale” and “Color Doppler” luminance and power values are modified).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply modified values, as to accommodate a dynamic scanning environment.  Katsman does not explicitly disclose that the correction coefficient is a variable value in a range greater than or equal to zero and less than or equal to one.  However, Kobayashi teaches a doppler imaging system that utilizes a pixel correcting coefficient that is between zero and one (Abstract; [0068]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the factor of Kobayashi in the correction of Katsman, as to apply commonly used weighting values.  Neither Katsman nor Kobayashi explicitly disclose automatically determining whether pre-processing on an input pixel pair is needed based on input pixel values, and, in response, a determination that the pre-processing is needed.  However, broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) – MPEP 2144.04).  In the present case, determining whether pre-processing is needed may be easily performed by a human after observing input pixel values.
Regarding claim 4, Katsman discloses that the processor generates the correction coefficient based on a combination of the luminance value and the power value (9:23-25, “Color Doppler pixel values may be required to be two times greater than the greyscale pixel values”…implies that the correction is based on the relationship between luminance and power values).
Regarding claim 5, Katsman does not explicitly disclose that the processor selects any one of the luminance value and the power value after correction based on a mutual comparison between the luminance value and the power value after correction, and the luminance is selected as a result of the mutual comparison when the power value is suppressed, and in a case where the power value after correction is selected as the output pixel value, the output pixel value is suppressed.  However, Katsman does teach selecting one of a luminance (greyscale) and power (Doppler) pixel after evaluating the pair of pixels to be displayed (8:66-67…9:1-20).  In combination with Katman’s teaching of using a scaling pixels from one or both of the images being combined (9:21-25, “scale factor”, also see rejection of claim 3 above as it pertains to selectively scaling pixel values), it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the pixel comparison and scaling of Katsman to image pixel pairs, as to provide a desired contrast in the combined image.
Regarding claims 8 and 9, neither Katsman nor Kobayashi explicitly disclose that the luminance value and the power value are modified only in the generation of the correction coefficient.  However, Katsman does teach an ultrasound system where the values of luminance and power may be modified depending on the scanned object (9:21-25, “greyscale” and “Color Doppler” luminance and power values are modified).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply modified values, as to accommodate a dynamic scanning environment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Primary Examiner, Art Unit 3793